ACCEPTED
                                                                                03-13-00576-CV
                                                                                       4215927
                                                                      THIRD COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                                           2/19/2015 3:02:25 PM
                                                                              JEFFREY D. KYLE
                                                                                         CLERK
                          No. 03-13-00576-CV

                                                                FILED IN
                                                         3rd COURT OF APPEALS
                       In the Court of Appeals               AUSTIN, TEXAS
                                                         2/19/2015 3:02:25 PM
                    for the Third Judicial District        JEFFREY D. KYLE
                                                                 Clerk
                           at Austin, Texas

  GLENN HEGAR, COMPTROLLER OF PUBLIC ACCOUNTS OF THE STATE OF TEXAS
      AND KEN PAXTON, ATTORNEY GENERAL OF THE STATE OF TEXAS,
                                         Appellants,
                                    v.

            IMPERIAL FIRE AND CASUALTY INSURANCE COMPANY,
                                           Appellee.

                           On Appeal from the
           126th Judicial District Court of Travis County, Texas


                 UNOPPOSED MOTION TO ABATE APPEAL



TO THE HONORABLE THIRD COURT OF APPEALS:
     Pursuant to Rule of Appellate Procedure 10.1, Appellants Glenn Hegar,

successor to Susan Combs as Comptroller of Public Accounts of the State of

Texas and Ken Paxton, successor to Gregg Abbott as Attorney General of

Texas move to abate this appeal for thirty days to permit the parties to

complete the settlement process and, ultimately, dismiss the lawsuit.
Appellee Imperial Fire and Casualty Insurance Company does not oppose

this motion.

                             INTRODUCTION

      On February 19, 2015, the parties reached an agreement to

compromise and settle their differences in the suit Imperial Fire and

Casualty Insurance Company v. Susan Combs, Comptroller of Public

Accounts of the State of Texas and Greg Abbott, Attorney General of the

State of Texas, cause number D-1-GN-12-002808.

                   ARGUMENT AND AUTHORITIES

      The Court has the authority to abate this appeal. TEX. R. APP. P.

42.1(a)(2)(C). A thirty-day abatement would last until March 23, 2015.

      Abatement is proper to allow the parties to complete the settlement

process, which because it involves a suit against the State requires an

additional internal process before the settlement can be effectuated. The

parties anticipate that the matter will be settled and a motion to dismiss filed

well before the abatement is set to expire.

                                    PRAYER

      Appellants respectfully request that the Court abate this appeal for

thirty days, till March 23, 2015.
Respectfully submitted.

KEN PAXTON
Attorney General of Texas

CHARLES E. ROY
First Assistant Attorney General

SCOTT A. KELLER
Solicitor General



 /s/ Kristofer Monson
KRISTOFER S. MONSON
Assistant Solicitor General
State Bar No. 24037129

OFFICE OF THE ATTORNEY GENERAL
P.O. Box 12548 (MC 059)
Austin, Texas 78711-2548
Tel.: (512) 936-1700
Fax: (512) 474-2697
kristopher.monson@texasattorneygeneral.gov

COUNSEL FOR APPELLANTS
                  CERTIFICATE OF CONFERENCE

     I certify that on February 19, 2015, I conferred with opposing counsel

regarding this abatement motion and the forthcoming settlement. Opposing

counsel does not oppose this motion.



                     CERTIFICATE OF SERVICE

     On February 19, 2015, this Unopposed Motion to Abate Appeal for 30

days was served via File&Serve Xpress on:

     Doug Sigel
     RYAN LAW FIRM, LLP
     100 Congress Avenue, Suite 950
     Austin, Texas 78701
     Fax: (512) 459-6601
     doug.sigel@ryanlawllp.com




                             /s/ Kristofer S. Monson
                            KRISTOFER S. MONSON